DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Examiner notes that the previously set forth 35 U.S.C. 112(a) and 112(b) rejections of claims 16-17, 20-31, and 36 are withdrawn in view of the amendments.
New 35 U.S.C. 112(b) rejections necessitated by amendment
Applicant’s arguments with respect to claims 16, 17, 20-31, and 36 have been considered but are moot in view of the new grounds of rejection necessitated by amendment. Examiner notes that while Shimazaki and Ozumi are still relied upon for the rejection, the new limitation “pixels in the second image and the third image are eliminated, the eliminated pixels not being displayed in the second image and third image” change the scope of the claims and a new teaching by Oh (see rejection below) is relied upon to teach such amendments. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 37 and 38 recite the limitation “said outline surrounding remaining pixels, which are not eliminated, in the second and the third image in which the eliminated pixels are not displayed”. It is unclear if the outline surrounds remaining pixels in both the second and third image. It is further unclear in that it is previously recited that one or more of the second and the third image comprises at least one outline, therefore it is unclear if the limitation is further narrowing the claim such that both the second and the third image comprise the outline. For examination purposes, it has been interpreted to mean that only one or more of the second and third image comprise the outline and that said outline surrounds remaining pixels in the one or more of the second and third image, however, clarification is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 22, 26-27 and 30 under 35 U.S.C. 103 as being unpatentable over Shimazaki (US 20100130861 A1), hereinafter Shimazaki in view of Osumi et al. (US 20170055956 A1), hereinafter Osumi and Oh et al. (US 20150209012 A1), hereinafter Oh.
Regarding claim 16,
Shimazaki teaches an ultrasound imaging method for generating a visualization image (at least fig. 7 (G1) and corresponding disclosure in at least [0050]) of a region inside a medium ([0022] which discloses ultrasound performed on a biological tissue), the method comprising:
emitting a plurality of emitted sequences of ultrasound waves inside a medium (at least fig. 7 (E1, B1, C1, and E4) and corresponding disclosure in at least [0061]), and receiving a plurality of received sequences of ultrasound waves by a probe (at least fig. 7 (E1, B1, C1, and E4) and corresponding disclosure in at least [0061] examiner notes the elements recited are disclosed as transmissions/receptions), said emitted sequences and the received sequences being temporally interleaved (See at least fig. 7)
processing the received sequences (at least fig. 5 (4, 5, and 21) and corresponding disclosure in at least [0036] and [0054] examiner notes the processors 4,5, and 21 would perform processing on the corresponding received sequences) to generate a first image via a first process (at least fig. 5 (4) and fig. 2 (42) and corresponding disclosure in at least [0037]. Examiner notes the B-mode image generation part would generate a B-mode image (i.e. first image) via a first process), and a second image via a second process (at least fig. 5 (5) and fig. 3 (52) and  corresponding disclosure in at least [0039]. Examiner notes the elastic image generation part would generate an elastic image (i.e. second image) via a second process) and a third image via a third process (at least fig. 5 (2) and fig. 6 (21) and corresponding disclosure in at least [0058]. Examiner notes the color Doppler image generation part generates a color Doppler image (i.e. a third image) via a third process), the first process (4), the second process (5), and the third process (21) are different from one another; The first process (4) being b-mode ultrasound imaging ([0037]), the second process (5) being elastography ultrasound imaging ([0039], the third process (21) being flow process imaging ([0058])) 
and
combining the first, second, and third image (at least fig. 5 (6) and corresponding disclosure in at least [0060] which discloses a combination unit 6 for combining the B-mode image data (first image), the color Doppler image data (third image), and the elastic image data (second image) together), to simultaneously visualize the results of the first (4), second (21) and third processes (5) ([0060] which discloses the combination unit combines the first, second, and third image together to generate an ultrasonic image (G1) with both a color Doppler (third) image and an elastic (second) image overlaid on the B-mode image) to determine the visualization image (G1)
wherein the first image is in grey scale (examiner notes B-mode images are in grey scale), and the second and third images are in color scale with different color ranges ([0039] which discloses the elastic image having color information [0059] which discloses the color Doppler image frame data has such hue information that it can be distinguished from each elastic image when displayed. Examiner notes distinguishable hue would necessarily result in different color ranges in order to be distinguishable)

	While Shimazaki teaches the data has distinguishable hues between the second and third images it is unclear if the color ranges are without overlap. 
Osumi, in a similar field of endeavor involving ultrasound imaging, teaches an elasticity image and a blood flow image in color scale with different color ranges without overlap ([0076] which discloses the elasticity image is represented by a color different from the hue of the blood flow image (far in color space) [0112] which discloses a monochrome color gradation (i.e. range) allocated to the blood flow image is not close to (i.e. does not overlap) the hue of the color (look up table) LUT of the elasticity image. Examiner notes by allocating a color to the blood flow image that is not close to the hue of the color LUE of the elasticity image there is no overlap in the color ranges)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shimazaki to include color ranges as taught by Osumi in order to distinguish the second and third images accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results regarding providing distinguishing features to different images rendering the claim obvious (MPEP 2143).

Because there are no drawings depicting the elasticity (second) image and/or the Doppler (third) image it is unclear if pixels in the second image and the third image are eliminated, the eliminated pixels not being displayed in the second and third image.

	Oh, in a similar field of endeavor involving ultrasound image processing, teaches wherein pixels in an elastography image and flow image ([0011] which discloses the ultrasound image data may include at least one of spectral Doppler image data (i.e. flow image data), color Doppler image data (i.e. flow image data), and elasticity image data (i.e. elastography image data)) are eliminated, the eliminated pixels not being displayed in the elastography image (at least fig. 2 (S240) and corresponding disclosure in at least [0063]-[0068] which discloses the user may select a desired speed range (from the spectral or color Doppler image [0072], the apparatus may extract first ultrasound image data corresponding to the first range of the image pixel information from among the ultrasound image data (which includes flow image data [0011], and may three-dimensionally display a first ultrasound image corresponding to the first ultrasound image data using the first ultrasound image data) and the elasticity image (([0077] which discloses the user may further receive a selection of a second range of the image pixel information , may further extract second ultrasound data corresponding to the second range of the image pixel information from among the ultrasound image data (which includes the elastography image data [0011]) and may display a second ultrasound image corresponding to the second ultrasound image data as a 3D image having height values like the first ultrasound image and [0095] which discloses providing a 3D height map (i.e. the 3 dimensionally displayed ultrasound image) for only a desired range of image pixel information (i.e. a desired elasticity range))
	Examiner notes that because the three dimensional images are of only the desired ranges of image pixel information, the image pixels which do not correspond to the desired ranges are thus eliminated and not displayed at least in the first (i.e. flow) three dimensional ultrasound image and the second (i.e. elastographic) three dimensional ultrasound image.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shimazaki to include first and second ultrasound images as taught by Oh in order to increase the user’s detection of desired image pixel information (Oh [0095]). Such a modification would improve convenience of an ultrasound diagnosis of a user (Oh [0160])
	
Regarding claim 17,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. Shimazaki further teaches wherein the second and third images are superposed over the first image ([0060] which teaches the elastic (second) image and color Doppler (third) image are overlaid on (i.e. superposed over) the b-mode (first) image). 

Regarding claim 22,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. Shimazaki further teaches wherein the emitting and receiving, the processing, and the image combining are repeated to periodically generate a visualization image that is updated over time (at least fig. 7 (G2 and G3) and corresponding disclosure in at least [0061]).

Regarding claims 30,
Shimazaki teaches an ultrasound imaging apparatus (at least fig. 5 (20) and corresponding disclosure in at least [0054]) comprising:
A probe (at least fig. 5 (2) and corresponding disclosure in at least [0035]) configured to generate a plurality of emitted sequences (at least fig. 7 (E1, B1, C1, and E4) and corresponding disclosure in at least [0061]) of ultrasound waves inside a medium,  and configured to acquire a plurality of received sequences  (at least fig. 7 (E1, B1, C1, and E4) and corresponding disclosure in at least [0061] which discloses the cited elements (E1,B1,C1, and E4) are for transmission/reception), said emitted sequences and the received sequences being temporally interleaved (See at least fig. 7)
A probe controller (at least fig. 5 (3) and corresponding disclosure in at least [0036]) configured to control the probe (2),
A processor (at least fig. 5 (4-9 and 21) and corresponding disclosure) configured to control the probe controller (3), 
the processor configured to process signals from the received sequences (at least fig. 5 (4, 5, and 21) and corresponding disclosure) so as to generate a first image via a first process (at least fig. 5 (4) and fig. 2 (42) and corresponding disclosure in at least [0037]. Examiner notes the B-mode image generation part would generate a B-mode image (i.e. first image) via a first process), and a second image via a second process (at least fig. 5 (5) and fig. 3 (52) and  corresponding disclosure in at least [0039]. Examiner notes the elastic image generation part would generate an elastic image (i.e. second image) via a second process) and a third image via a third process (at least fig. 5 (2) and fig. 6 (217) and corresponding disclosure in at least [0058]. Examiner notes the color Doppler image generation part generates a color Doppler image (i.e. a third image) via a third process), the first process (4), the second process (5), and the third process (21) are different from one another; and combine the first, second, and third image (at least fig. 5 (6) and corresponding disclosure in at least [0060] which discloses a combination unit 6 for combining the B-mode image data (first image), the color Doppler image data (third image), and the elastic image data (second image) together), to simultaneously visualize the results of the first (4), second (21) and third processes (5) ([0060] which discloses the combination unit combines the first, second, and third image together to generate an ultrasonic image (G1) with both a color Doppler (third) image and an elastic (second) image overlaid on the B-mode image) to determine the visualization image (G1) of a region inside of the medium

wherein the first image is in grey scale (examiner notes B-mode images are in grey scale), and the second and third images are in color scale with different color ranges ([0039] which discloses the elastic image having color information [0059] which discloses the color Doppler image frame data has such hue information that it can be distinguished from each elastic image when displayed. Examiner notes distinguishable hue would necessarily result in different color ranges in order to be distinguishable)

While Shimazaki teaches the data has distinguishable hues between the second and third images it is unclear if the color ranges are without overlap. 
Osumi, in a similar field of endeavor involving ultrasound imaging, teaches an elasticity image and a blood flow image in color scale with different color ranges without overlap ([0076] which discloses the elasticity image is represented by a color different from the hue of the blood flow image [0112] which discloses a monochrome color gradation (i.e. range) allocated to the blood flow image is not close to the hue of the color LUE of the elasticity image. Examiner notes by allocating a color to the blood flow image that is not close to the hue of the color LUE of the elasticity image there is no overlap in the color ranges)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shimazaki to include color ranges as taught by Osumi in order to distinguish the second and third images accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results regarding providing distinguishing features to different images rendering the claim obvious (MPEP 2143).

Because there are no drawings depicting the elasticity (second) image and/or the Doppler (third) image it is unclear if pixels in the second image and the third image are eliminated, the eliminated pixels not being displayed in the second and third image.

	Oh, in a similar field of endeavor involving ultrasound image processing, teaches wherein pixels in a second elastography image and a third flow image ([0011] which discloses the ultrasound image data may include at least one of spectral Doppler image data (i.e. flow image data), color Doppler image data (i.e. flow image data), and elasticity image data (i.e. elastography image data)) are eliminated, the eliminated pixels not being displayed in the elastography image (at least fig. 2 (S240) and corresponding disclosure in at least [0063]-[0068] which discloses the user may select a desired speed range (from the spectral or color Doppler image [0072], the apparatus may extract first ultrasound image data corresponding to the first range of the image pixel information from among the ultrasound image data (which includes flow image data [0011], and may three-dimensionally display a first ultrasound image corresponding to the first ultrasound image data using the first ultrasound image data) and the elasticity image (([0077] which discloses the user may further receive a selection of a second range of the image pixel information , may further extract second ultrasound data corresponding to the second range of the image pixel information from among the ultrasound image data (which includes the elastography image data [0011]) and may display a second ultrasound image corresponding to the second ultrasound image data as a 3D image having height values like the first ultrasound image and [0095] which discloses providing a 3D height map (i.e. the 3 dimensionally displayed ultrasound image) for only a desired range of image pixel information (i.e. a desired elasticity range))
	Examiner notes that because the three dimensional images are of only the desired ranges of image pixel information, the image pixels which do not correspond to the desired ranges are thus eliminated and not displayed at least in the first (i.e. flow) three dimensional ultrasound image and the second (i.e. electrographic) three dimensional ultrasound image.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shimazaki to include second and third ultrasound images as taught by Oh in order to increase the user’s detection of desired image pixel information (Oh [0095]). Such a modification would improve convenience of an ultrasound diagnosis of a user (Oh [0160])

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki, Osumi, and Oh as applied to claim 16 above and further in view of Mosegaard et al. (US 20180172811 A1), hereinafter Mosegaard.
Regarding claim 21,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. It is not clear if the processes have various time periodicity. 
Mosegaard, in a similar field of endeavor involving ultrasonic imaging using different processes, teaches wherein processes have various time periodicity ([0030] which discloses different image rates for B-mode and the special mode(s) and [0034] which discloses the special mode processing include color flow mapping and an elastography algorithm. Examiner notes the different imaging rates would  correspond to various time periodicity for each of the processes).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki to include various time periodicity for the processes as taught by Mosegaard in order to provide an enhanced frame rate for each process accordingly. 

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki, Osumi and Oh as applied to claim 16 above and further in view of Kim et al. (US 20060084870 A1), hereinafter Kim.
Regarding claim 23,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. Shimazaki fails to explicitly teach wherein at least one of the received sequences is used by the second and third processes to process the corresponding second and third images.
Kim, in a similar field of endeavor involving ultrasound imaging using different processes, teaches wherein at least one received sequence ([0009] which discloses receiving first and second echo signals) used by an elasticity (at least fig. 5 (203A) and corresponding disclosure) and Doppler processes (at least fig. 5 (203B) and corresponding disclosure) to process corresponding elasticity and Doppler images ([0009]-[0010] which disclose the echo signals are used to produce an elastic and Doppler image)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki to include a received sequence to be used by the elastic process and Doppler process as taught by Kim in order to reduce the amount of data needed to be received and produce the elastic and Doppler images accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results with respect to ultrasound image processing methods rendering the claim obvious (MPEP 2143).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki, Osumi, , and Oh as applied to claim 16 above and further in view of Kong et al. (US 20150164476 A1), hereinafter Kong.
Regarding claim 24,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. It is unclear if at least one of the emitted sequences is a sequence generating an unfocussed ultrasound wave inside the medium.
Nonetheless,
Kong, in a similar field of endeavor involving ultrasound imaging processes, teaches generating an unfocussed ultrasound wave inside a medium ([0049] which discloses irradiating an object (i.e. a medium) with an ultrasound wave to obtain elasticity information and the ultrasound wave may be an ultrasound wave which does not form a focal point in a region (i.e. an unfocussed ultrasound wave)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki to include an emission sequence generating an unfocussed wave as taught by Kong in order to obtain the elasticity information accordingly. Such a modification amounts to a simple substitution of one known emission sequence for another rendering the claim obvious (MPEP 2143).

Regarding claim 25,
Shimazaki, as modified, teaches the elements of claim 24 as previously stated. Kong further teaches wherein the unfocussed ultrasound wave is a plane wave ([0049]).


Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki, Osumi, and Oh as applied to claim 16 above and further in view of Hashimoto et al. (US 20160249884 A1), hereinafter Hashimoto.
Regarding claim 26,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. Shimazaki further teaches wherein the visualization image ([0060] which discloses an ultrasonic image (i.e. visualization image)) comprising: 
one view in which the first image is included ([0060] which discloses the ultrasonic image in which the color Doppler image and elastic image are overlaid on the B-mode (i.e. first image)), and the second image is superposed over the first image ([0060] which discloses the color Doppler image and elastic image are overlaid on the B-mode image)
Shimazaki, as currently modified, fails to explicitly teach wherein the visualization image comprises: a box having a size lower than the one view to be totally included in said one view, and 
Wherein the first image fills said one view, 
And the third image is superposed over the second image inside the box. 

Hashimoto, in a similar field of endeavor involving ultrasound imaging, teaches a visualization image (at least fig. 5 and corresponding disclosure in at least [0030]) comprising:
One view in which a first image is included (at least fig. 5 (BI) and corresponding disclosure in at least [0041]), and
A box (at least fig. 5 (R) and corresponding disclosure in at least [0035]) having a size lower than the one of the view so as to be totally included inside said view (See at least fig. 5), and 
Wherein the first image (BI) fills said one view (See at least fig. 5),
a second image (at least fig. 5 (EI) and corresponding disclosure in at least [0033]), is superposed over the first image inside the box (at least fig. 5 and [0033] which discloses the B-mode image is in the background) and
a third image (at least fig. 5 (DI) and corresponding disclosure in at least [0033]) is superposed over the second image inside the box (R) ([0053] which discloses the elasticity image is superimposed with the Doppler image. A person having ordinary skill in the art would have readily recognized the superimposition would require overlaying one image over another (e.g. the third image over the second image)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki, as currently modified, to include a box with the corresponding images superposed as taught by Hashimoto in order to focus the second and third images on a region of interest within the first image. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results regarding image reconstruction in a region of interest rendering the claim obvious (MPEP 2143).
	 

Regarding claim 27,
	Shimazaki, as modified, teaches the elements of claim 26 as previously stated. Hashimoto further teaches wherein the second image is superposed with a first opacity property (Examiner notes any image would necessarily have an opacity property) and the third image is superposed with a second opacity property (Examiner notes any image would necessarily have an opacity property)
	It appears that the second opacity property is higher than the first opacity property in fig. 5, since the blood vessel from the Doppler image is showing through the elasticity image.
	Nonetheless, Osumi further teaches wherein a flow image (i.e. Doppler image) has an opacity property higher than an elasticity image ([0111] which discloses the elasticity image is superimposed with a predetermined transparency. Thus the elasticity is more transparent (i.e. less opaque) than the Doppler image).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shimazaki, as currently modified, to include a second opacity property that is higher than the first opacity property as taught by Osumi in order to better distinguish the properties of the Doppler image from the elasticity image. 

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki, Osumi, and Oh as applied to claim 16 above and further in view of NPL Shaaban et al. (“Real-time ultrasound elastography: Does it improve B-mode ultrasound characterization of solid breast lesions?”)
Regarding claim 28,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. Shimazaki further teaches displaying two ultrasound images side by side, wherein one image is an ultrasound image obtained by combining the B-mode image frame data and the color Doppler image frame data and the second image is a second ultrasonic image obtained by combining the B-mode image frame data and the elasticity image frame data ([0066] which discloses side by side images are displayed one image comprising the ultrasonic image obtained by combining the B-mode image frame data and the color Doppler image frame data and the ultrasonic image obtained by combining the B-mode image data and the elastic image data))
However, it is unclear if the visualization image includes a first view in which the first image is included, a first box having a size lower than the one of the first view so as to be totally included inside said view, a second view in which the B-mode image is included, a second box having a size lower than the one of the second view so as to be totally included inside said second view , wherein the first image fills each one of the first and second views, the second image is superposed over the first image inside the first box, and the third image is superposed over the first image inside the second box.
Shaaban, in a similar field of endeavor involving ultrasound imaging using different processes, teaches a visualization image (at least fig. 3 and corresponding disclosure) comprising:
A first view (at least fig. 3 (B) and corresponding disclosure) in which a B-mode image (at least fig. 3 (B)) is included,
A first box (see annotated fig. 3 below (first box)) having a size lower than the one of the first view (B) so as to be totally included inside said view (B),
A second view (at least fig. 3 (A) and corresponding disclosure) in which the B-mode image (at least fig. 3 (A) and corresponding disclosure) is included
A second box (see annotated fig. 3 below (second box)) having a size lower than the one of the second view (A) so as to be totally inside said view (A)
Wherein the B-mode image fills each one of the first (B) and second views (A) (at least fig. 3)
An elastic image is superposed over the B-mode image (B) inside the first box (see description of fig. 3)
A Doppler image is superposed over the B-mode image (A) inside the second box (See description of fig. 3)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki to include a visualization image according to Shaaban, in order to focus on regions of interest comprising elasticity and blood flow accordingly. Such a modification amounts to merely a simple substitution of one known visualization image for another rendering the claim obvious (MPEP 2143).


    PNG
    media_image1.png
    512
    1417
    media_image1.png
    Greyscale

Annotated fig. 3
 
Regarding claim 29,
Shimazaki, as modified, teaches the elements of claim 28 as previously stated. Shaaban further teaches wherein the first (B) and second (A) views are organized horizontally inside the visualization image (see at least fig. 3). 



Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki, Osumi, and Oh as applied to claims 16 and 30 above, and further in view of Jung et al. (US 20150005630 A1), hereinafter Jung.
Regarding claim 37 and 38,
Shimazaki, as modified, teaches the elements of claims 16 and 30 as previously stated. It is unclear if one of more of the second image and the third image comprise at least one outline with a predetermined and unique line property, said outline surrounding remaining pixels, which are not eliminated, in the second image and the third image in which the eliminated pixels are not displayed.
Nonetheless, Jung, in a similar field of endeavor involving ultrasound imaging, teaches wherein one of more of a second image which consists of elastographic image and a third image which consists of a doppler image comprise at least one outline with a predetermined and unique line property, said outline surrounding a region of interest in the second or third image ([0305] which disclose the image processor extracts a region of interest from the ultrasound image and may add a boundary to the region of interest and [0108] which discloses the ultrasound image may be at least one of… a doppler mode image and an elastic mode image. Examiner notes that such a boundary would necessarily have a predetermined line property in order to be added and additionally the line property is at least unique with respect to the size/shape of the ROI in the image)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shimazaki, as currently modified, to include at least one outline as taught by Jung in order to further enhance the convenience of the diagnosis by highlighting a border of the desired pixels (or region of interest).
Examiner notes in the modified system the region of interest of Jung would correspond to the remaining pixels, which are not eliminated, the second and the third image in which the eliminated pixels are not displayed as these pixels are pixels within the desired range as taught by Oh. 

Regarding claim 36,
Shimazaki, as modified, teaches the elements of claim 37 as previously stated. Jung, as applied with respect to claim 37 above further teaches the second image comprises a first outline surrounding a region of interest of the second image or the third image comprises a third outline surrounding a region of interest of the third image ([0305] which disclose the image processor extracts a region of interest from the ultrasound image and may add a boundary to the region of interest and [0108] which discloses the ultrasound image may be at least one of… a doppler mode image and an elastic mode image. Examiner notes that such a boundary would necessarily have a predetermined line property in order to be added and additionally the line property is at least unique with respect to the size/shape of the ROI in the image)
Since the disclosure of Jung only mentions a region of interest applying a boundary to the region of interest, it is unclear if the at least one outline comprises a plurality of outlines and further unclear if the second image comprises the first outline of the plurality of outlines and the third image comprises the second outline of the plurality of outlines.
Nonetheless, it would have been obvious to a person having ordinary skill in the art to have applied the region of interest determination and boundary of the region of interest to any image including the second and third image of Jung such that the different images of the ultrasound image (Jung [0108]) may have their regions of interest highlighted and thus further enhancing the convenience of diagnosis for the images. 
Examiner notes that in the modified system the first and second outline would surround the remaining pixels that are not eliminated in each of the second and third image respectively and additionally the first and second outlines would have different line properties at least in the size/shape of the region of interest since the regions of interest correspond to different image pixel ranges from different images. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793    

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793